DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.
This office action is made in response to applicant’s response filed on 12/07/2021 in which: claims 1-9, 11, 13, 15-19 are amended, no claims have been cancelled, and no new claims have been added. Accordingly, claims 1-20 are pending now. 
Response to Arguments
Applicant’s arguments, filed on 12/07/2021, with respect to the rejections of claims 1-20 under 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the amended claims/limitations as shown in the 103 rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US20180253105A1; “Suzuki”) in view of Schmidt (DE-4429016-A1; examiner relied on English Translation Attached herein) and McClure (US-20040186644-A1).
Regarding claims 1, 8, and 15, Suzuki discloses an electronic mapping system (Figures 1, 3, 13; Abstract) comprising: 
a range bearing sensor (Figure 13, LIDAR 2; [0037]: “Light Detection and Ranging, or Laser Illuminated Detection and Ranging”; [0040]: “The LIDAR 2 discretely measures distance to an external object by emitting pulse laser beams within a predetermined angle range (angle of field) with respect to the horizontal direction and the vertical direction to thereby generate three-dimensional point group information indicating the position of the external object”); and 
a processor in communication with the range bearing sensor (Figure 1: “Vehicle Mounted Device 1 in communication with various sensors; Figure 13, 17A; [0102]: “configuration of the own position estimator 17A of the vehicle mounted device 1”); the processor configured to: 
determine an absolute orientation estimate of the electronic mapping system based upon first data received ([0101]: “The orientation sensor 5 supplies the vehicle mounted device 1 with the information on the orientation corresponding to the traveling direction of the vehicle”; Fig. 7: See angle θt -that is along the travel direction of the vehicle, and is interpreted to be the “absolute orientation estimate”; Fig. 13: θt 
determine a location of local landmarks based upon second data received from the range bearing sensor; ([0103]; [0104])
determine a relative orientation estimate based on the location of the local landmarks (Fig. 7: See angle φt that is the orientation with respect to landmark Lk, and is interpreted to be the relative orientation estimate; Fig. 13: φt  the resultant of block 22 which considers landmarks surrounding the vehicle) ;
fuse the absolute orientation estimate and the relative orientation estimate ([0102] and Fig. 13, Position estimation block 28 which takes in the two orientation estimates θt  and φt); and
determine a location of the electronic mapping system based upon a result of the fuse of the absolute orientation estimate and the relative orientation estimate (Figure 13, vector xt ;[0106]).
However, Suzuki does not teach an upward facing sensor oriented to capture data in a direction perpendicular to a surface upon which the electronic mapping system travels, wherein the data is indicative of a line feature of a building structure, nor using a Kalman filter to fuse the absolute orientation estimate and the relative orientation estimate.
 On the other hand, Schmidt discloses an upward facing sensor oriented to capture data in a direction perpendicular to a surface upon which the electronic mapping system travels, wherein the data is indicative of a line feature of a building structure (Figure 1, Sensor 6; [0007]; [0020]: “By means of a CCD camera 6 permanently installed in the upper area (roof) of the vehicle 5 (transport system), as can be seen from FIG. In the time between two image recordings, the position and the attitude angle of the vehicle 5 must be determined from the respective image so that the navigation system works in real time”; [0023]: “By optimizing the setting of the aperture function (integration time, pre-amplification) of the CCD camera 6, an already segmented image of the hall ceiling with its lights is obtained in this way” ;[0025]- Note: Line feature of a building structure is interpreted to be ceiling light as disclosed by paragraphs 82 and 83 of the current application)

Furthermore, McClure teaches using a Kalman filter to fuse two orientation estimates ([0056]: “The Kalman filter is an optimal estimation algorithm which is used to fuse the partially redundant data (sensor fusion) between the GPS heading and the integrated rate gyro output to compute an estimate of the vehicle's yaw angle”).
It would have been obvious for someone with ordinary skill in the art to modify the Suzuki reference to include the features in McClure and use a Kalman filter to fuse the absolute orientation estimate with the relative orientation estimate. Doing so would provide an optimal estimate of the required vehicle state by combining measurements from various sources in the presence of noise.
Regarding claims 2, 9, and 16, Suzuki does not explicitly state the line feature is of an edge of a light fixture or part of a corrugated ceiling.
On the other hand, Schmidt teaches the line feature is of an edge of a light fixture or part of a corrugated ceiling (Fig. 1; [0007]; [0020]; [0023]; [0024]: “In the case of rotationally symmetrical luminaires, the presence of at least two luminaires in the image is a prerequisite for determining the angle, which is carried out, for example, by determining the gradient of the connecting straight line. In the case of a rectangular fluorescent tube in the image, the gradient of the straight line on the longitudinal side of the lamp can be determined by means of the Hough transformation of the points of the object contour. The position is determined by selecting a reference point, namely the centroid of the area. This is also calculated for incompletely mapped lights, in that the object contour coordinates are 
It would have been obvious for someone with ordinary skill in the art to modify the Suzuki reference to include the features in Schmidt to have the line feature of the building structure to be an edge of a ceiling light fixture. This allows the determination of the position, position angle (i.e. orientation), and trajectory of the vehicle from the position of the ceiling features or their arrangement with respect to one another, as disclosed by Schmidt ([0007]).
Regarding claims 3 and 10, Suzuki does not explicitly state the upward facing sensor comprises a camera. 
On the other hand, Schmidt teaches the upward facing sensor comprising a camera (Fig.1; [0007]).
It would have been obvious for someone with ordinary skill in the art to modify the teachings in Suzuki by including features from Schmidt and use a camera as the upward facing sensor to capture images of at least one landmark placed over (i.e. above, on top of) the operating area within the camera's view. The location of a landmark within the acquired image above the vehicle would further provide an additional position estimate (typically X and Y coordinates) and a more accurate rotational orientation of the conveying vehicle within its environment.
Regarding claims 4, 11, and 17, Suzuki discloses an inertial sensor (Figure 12: Vehicle Speed Sensor 4; Figure 5: Vehicle Speed Sensor 4 and Gyroscope 3), wherein the relative orientation estimate comprises a relative pose based upon a scan match ([103]; [104]: using temporally estimated position values (t, t-1, etc…) and Landmark position mk to find relative position measurement; Figure 13), wherein the scan match comprises inputs of the second data and a third data received from the inertial sensor (Figure 13; Second data refers to data about landmarks, i.e. Lidar Scan range, the search candidate selection block 41 extracts from the map DB 10 the position vector mk of the landmark ut in Figure 13. Second and third data are two different scans/pieces of data input into block 22 in Figure 13 to be matched with each other resulting in the relative orientation estimate φt; i.e. transform in the two positions [interpreted to be the scan match definition presented by the applicant]). 
Regarding claim 5, 12, and 18, Suzuki discloses the processor configured to estimate an orientation of the electronic mapping system based on the fuse of the absolute orientation estimate and the relative orientation estimate ([0102] and Figure 13, the resultant of position estimation block 28 is a position vector Xt. By definition, a vector comprises a magnitude and a direction/angle/orientation. Position vector Xt herein comprises an x-axis element “x”, a y-axis element “y”, and an orientation element “θ”- as disclosed by [0051], [0052]).
Regarding claims 7, 14, and 20, Suzuki discloses the processor is further configured to update a map based upon the location of the electronic mapping system and the location of the local landmarks ([0043]: DB map update).
Claims 6, 13, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in view of Schmidt and McClure, in further view of Cobb et al. (US-10725478-B2; “Cobb”)
Regarding claims 6, 13, and 19, Suzuki does not teach the processor configured to determine the position of the electronic mapping system further comprises the processor configured to solve a least-squares optimization problem.
On the other hand, Cobb teaches the processor configured to determine the position of the electronic mapping system further comprises the processor configured to solve a least-squares optimization problem (Claim 13, Lines 58-60; Col. 7, Lines 55-60).
It would have been obvious for someone with ordinary skill in the art to modify the teachings in Suzuki by including features from Cobb and solve a least-squares optimization equation to estimate the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        


/RAMI KHATIB/               Primary Examiner, Art Unit 3669